Name: COMMISSION REGULATION (EC) No 699/96 of 17 April 1996 determining the extent to which applications lodged in April 1996 for import licences for certain milk products and products covered by the arrangements provided for in the Europe Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy
 Date Published: nan

 18 . 4. 96 EN Official Journal of the European Communities No L 97/31 COMMISSION REGULATION (EC) No 699/96 of 17 April 1996 determining the extent to which applications lodged in April 1996 for import licences for certain milk products and products covered by the arrangements provided for in the Europe Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic can be accepted be fixed for certain of the quantities applied for the period 1 April to 30 June 1996, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrange ­ ments provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Repu ­ blic ('), as last amended by Regulation (EC) No 193/96 (2) and corrected by Regulation (EC) No 596/96 (3), and in particular Article 4 (5) thereof, Whereas applications for import licences lodged for the products referred to in Regulation (EEC) No 584/92 concern quantities greater than those available for certain products; whereas, therefore, reduction percentages should HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for products falling within the CN codes listed in the Annex hereto, lodged under Regulation (EEC) No 584/92 for the period 1 April to 30 June 1996, shall be accepted, per country of origin , up to the percentages indicated . Article 2 This Regulation shall enter into force on 19 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 April 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 62, 7 . 3 . 1992, p. 34. (2) OJ No L 26, 2 . 2 . 1996, p. 7. 3 OJ No L 84, 3 . 4 . 1996, p. 37. A N N E X (to nn es ) Co un try P ol an d Cz ec h Re pu bl ic Sl ov ak Re pu bl ic H un ga ry C N co de 04 02 10 19 04 05 10 11 04 06 04 02 10 19 04 05 10 11 ex 04 06 40 -N iv a 0 4 0 2 10 19 04 05 10 11 ex 04 06 40 -N iv a ex 04 06 90 86 an d pr od uc t 04 02 21 19 04 05 10 19 ch ee se 0 4 0 2 21 19 04 05 10 19 ex 0 4 0 6 90 ­ 04 02 21 19 04 05 10 19 ex 04 06 90 ­ ex 04 06 90 87 04 02 21 99 bu tt er 04 02 21 91 bu tt er M or av sk y bl oc k (') 04 02 21 91 b u tt er M or av sk y bl oc k (') ex 04 06 90 88 l l \ l \ l \ Ba la to n (2) in % 1, 4 1, 9 2,1 1, 3 1, 6 4, 2 1, 7 2, 2 7,  10 0,  (') Pr im ato r, Ot av a, Ja vo r, Uz en y bl oc k, Ka sh ka va l, Ak aw i, Ist am bu l, Ja de l He rm eli n, Os tep ek ,K oli ba ,I no ve c. 0 Cr eam -w hit e, Ha jdu ,M arv any ,O var i, Pa nn on ia, Tr ap pis ta, Ba ko ny ,B acs kai ,B an ,D eli cac y che ese 'M oso n', De lic acy che ese 'Pe lso ',G oy a, Ha m- sha pe d, Ka rav an ,L ajta ,P are ny ica ,S ed, Tih an y. No L 97/32 | EN I Official Journal of the European Communities 18 . 4 . 96